DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 11/5/21, which has been entered.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth (US 9830257) [cited in the IDS dated 6/16/20] in view of Nellans (US 20130117503 A1) and Nemawarkar (US PGPUB 20170329706 A1).  

With respect to claim 1, the Booth reference teaches a controller for controlling a memory device, the controller comprising: 
a buffer buffering one or more data chunks received from a host until the one or more data chunks are stored in the memory device; (see fig. 1, buffer 132; column 2, line 63 to column 3, line 9, where the data storage system 120 should ensure integrity of host data, particularly in the event that the data storage system experiences a sudden or unexpected power loss. That is, the data storage system 120 should move cached host data from the buffer 132 to the non-volatile memory 150) and 
a processor storing the one or more data chunks buffered in the buffer in a plurality of memory regions of the memory device in a normal operation, (column 2, lines 34-43, where controller 130 [which would include a ‘processor’] can be configured to receive data and/or storage access commands from a storage interface module 112 (e.g., a device driver) of a host system 110. Storage access commands communicated by the storage interface module 112 can include write data and read data commands issued by the host system 110. Read and write commands can specify a logical address (e.g., logical block addresses or LBAs) used to access the data storage system 120. The controller 130 can execute the received commands in the memory array 150) 
wherein, in response to the occurrence of a sudden power-off (SPO), the processor generates map data indicating a relationship between the one or more data chunks and the plurality of memory regions, generates a data string by merging the one or more data chunks. (column 5, lines 36-56, where the process of saving data during power interruption or loss is performed faster and more efficiently by flushing host data from the buffer 132 along with a metadata or header that includes, for example, logical-
	The Booth reference does not explicitly teach a processor sorting according to data types of the one or more data chunks the one or more data chunks buffered in the buffer in a plurality of memory regions of the memory device in a normal operation, the plurality of memory regions respectively corresponding to a plurality of data types;  (emphasis added) and temporarily storing the data string and the map data in a temporal memory region of the memory device, the temporal memory region being separate from the plurality of memory regions. 
	The Nellans reference teaches it is conventional to have a processor sorting according to data types of the one or more data chunks the one or more data chunks buffered in the buffer in a plurality of memory regions of the memory device in a normal operation, the plurality of memory regions respectively corresponding to a plurality of data types. (paragraph 106, where the buffer module 410 groups or buffers write requests for data sets smaller than a block size of the non-volatile memory device 120, to form a data block that the flush module 416; a storage client 116 such as a database may write certain types of data, such as log entries, at a smaller data set size than other types of data to ensure that the smaller data sets are persisted and not lost in case of a power failure or other restart event for the host computing device 110) 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Booth reference to have a sorting according to data types of the one or more data chunks the one or more data chunks buffered in the buffer in a plurality of memory regions of the memory device in a normal operation, the plurality of memory regions respectively corresponding to a plurality of data types, as taught by the Nellans reference.
The suggestion/motivation for doing so would have been to ensure that the smaller data sets are persisted and not lost in case of a power failure or other restart event for the host computing device.  (Nellans, paragraph 106) 
	However, the combination of Booth and Nellans references does not explicitly teach temporarily storing the data string and the map data in a temporal memory region of the memory device, the temporal memory region being separate from the plurality of memory regions. 
	The Nemawarkar reference teaches it is conventional to temporarily store the data string and the map data in a temporal memory region of the memory device, the temporal memory region being separate from the plurality of memory regions. (paragraph 20, where a cache "off-load" (as used herein) moves cache data to non-volatile storage locations other than the corresponding target LBA locations. For example, the cache off-load may move cache data to a region of the data storage 130 specifically designated for dirty data that has not yet been written to corresponding LBA locations)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of Booth and Nellans to temporarily store the data string and the map data in a temporal memory region of the 
The suggestion/motivation for doing so would have been to allow a controller to reconstruct the cache image of the dirty data from the non-volatile memory and restore the cache image within the volatile memory responsive to detecting a power restoration sequence.  (Nemawarkar, paragraph 8)
Therefore it would have been obvious to combine the Booth, Nellans, and Nemawarkar references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Booth, Nellans, and Nemawarkar references teaches the controller of claim 1, wherein the processor alternately selects, as a temporal block, one of memory blocks in the temporal memory region, and stores the data string and the map data in the temporal block. (Booth, column 5, lines 36-56, where the process of saving data during power interruption or loss is performed faster and more efficiently by flushing host data from the buffer 132 along with a metadata or header that includes, for example, logical-to-physical mapping. In certain embodiments, the header can include physical-to-logical-mapping or a combination of physical-to-logical and logical-to-physical mapping; and when the data storage system 120 loses power, because the amount of cached host data is generally small, this data should fit into Super Block numbers X and Y; and Nemawarkar, paragraph 20, where the cache off-load may move cache data to a region of the data 

With respect to claim 3, the combination of the Booth, Nellans, and Nemawarkar references teaches the controller of claim 2, wherein when a memory system including the controller and the memory device is powered on after the occurrence of the SPO, the processor loads the data string and the map data from the temporal block, stores the one or more data chunks in the plurality of memory regions by referring to the map data, and controls the memory device to empty out the temporal block. (Booth, column 7, lines 11-21, where when the data storage system 120 resumes normal operation (powered by the primary power source 160), it needs to restore the system data that was not saved during unexpected power interruption or loss. For example, the mapping needs to be restored. In one embodiment, the data storage system 120, via the controller 130, accesses the boot block and determines the location of Super Blocks numbers X and Y using saved Super Block numbers. Super Blocks numbers X and Y are scanned for header data that contains mapping data, and mapping data is used to restore the logical-to-physical mapping) 

With respect to claim 4, the combination of the Booth, Nellans, and Nemawarkar references teaches the controller of claim 1, wherein the data types are directive types which are received with the one or more data chunks from the host, the controller receiving, from the host, directive type information indicating a data type of each data chunk so that the processor sorts the one or more data chunks based on the 

With respect to claim 5, the combination of the Booth, Nellans, and Nemawarkar references teaches the controller of claim 2, wherein the map data comprises a data type of each of the one or more data chunks, a bit sequence of each of the one or more data chunks in the temporal block, a physical address of a memory region associated with each of the one or more data chunks, and a logical address corresponding to each of the one or more data chunks. (Booth, column 5, lines 36-56, where the process of saving data during power interruption or loss is performed faster and more efficiently by flushing host data from the buffer 132 along with a metadata or header that includes, for example, logical-to-physical mapping; Nellans, paragraph 106, where the buffer module 410 groups or buffers write requests for data sets smaller than a block size of the non-volatile memory device 120, to form a data block that the flush module 416; a storage client 116 such as a database may write certain types of data, such as log entries, at a smaller data set size than other types of data to ensure that the smaller data sets are persisted and not lost in case of a power failure or other restart event for the host computing device 110)

With respect to claim 6, the combination of the Booth, Nellans, and Nemawarkar references teaches the controller of claim 2, wherein the processor schedules commands in an interleaving scheme in order to store the data string and the map data in the temporal block, and provides the scheduled commands to the memory device.  (Booth, column 3, line 63 to column 4, line 29, where non-volatile solid-state memory array 150 includes multiple channels and each channel contains multiple dies. The dies can be accessed (read or programmed) concurrently, and utilizing the dies concurrently can increase performance. In order to take advantage of this parallelism, the memory array 150 blocks can be organized into Super Blocks. FIG. 2 illustrates organization of the non-volatile solid-state memory array 150 into Super Blocks (S-Blocks) according to one embodiment; and column 5, lines 36-56, where when the data storage system 120 loses power, because the amount of cached host data is generally small, this data should fit into Super Block numbers X and Y [where storing the data in super blocks ‘interleaves’ the data as claimed])

With respect to claim 7, the combination of the Booth, Nellans, and Nemawarkar references teaches the controller of claim 6, further comprising a capacitor supplying emergency power to the controller and the memory device when the SPO occurs. (Booth, column 3, lines 10-21, where the backup power source can include one or more power storage devices. In one embodiment, the backup power source includes one or more capacitors, such as one or more onboard capacitors or super-capacitors)

With respect to claim 9, the combination of the Booth, Nellans, and Nemawarkar references teaches the controller of claim 1, further comprising a power management unit (PMU) detecting the occurrence of the SPO. (see fig. 4; and column 5, line 57 to column 6, line 13, where process 400 can be executed by the controller 130 and/or the data integrity module 134. The process 400 begins in block 402 where it determines whether a sudden or unexpected power loss or interruption has occurred. In one embodiment, this determination is made by interrogating the primary power source 160 to determine whether it continues to supply power) 

Claims 11-16 is the method implementation of claims 1-7 and 9, and rejected under the same rationale as above.   

Claim 18 is another controller implementation of claims 1-7 and 9, and rejected under the same rationale as above.   Particularly, see the rejections of claims 1-3 above.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the Booth (US 9830257) [cited in the IDS dated 6/16/20] in view of Nellans (US 20130117503 A1) and Nemawarkar (US PGPUB 20170329706 A1) as shown in the rejections above, and in further view of Gorfajn (US 20070283217 A1). 

With respect to claim 10, the combination of the Booth, Nellans, and Nemawarkar references does not explicitly teach the controller of claim 1, further 
	The Gorfajn reference teaches it is conventional to have a host interface providing a write completion response to the host when the one or more data chunks are stored in the buffer.  (paragraph 32, where host I/O controller 300 may operate in a Write Cache Enabled mode, which may be toggled on/off by a user defined setting, in which the host I/O controller 30 acknowledges to the host 350 that it has completed the write command after it has stored the received data into the memory buffer 320, but prior to the data actually being written by the disk I/O controller 310 to the disk 34)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the combination of Booth, Nellans, and Nemawarkar references to have a host interface providing a write completion response to the host when the one or more data chunks are stored in the buffer, as taught by the Gorfajn reference.
The suggestion/motivation for doing so would have been to allow temporarily storing of write commands and associated data from the host device in the memory buffer until the disk I/O controller writes the data to the disk.  (Gorfajn, paragraph 32).  
Therefore it would have been obvious to combine the Booth, Nellans, Nemawarkar and Gorfajn references for the benefits shown above to obtain the invention as specified in the claim.

Claim 17 is the method implementation of claim 10, and rejected under the same rationale as above.   
2.   ALLOWABLE SUBJECT MATTER
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's amendments and arguments (see pages 7-11 and 12-14 of the remarks dated 11/5/21) with respect to claims 1-18 have been considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the various combinations of Booth, Nellans, Nemawarkar, and Gorfajn references as shown in rejections above.  Particularly, the Examiner notes the inclusion of the Nemawarkar references to teach the newly amended limitation of “temporarily storing the data string and the map data in a temporal memory region of the memory device, the temporal memory region being separate from the plurality of memory regions” as shown in the rejections above.  
 	Applicant's amendments and arguments (see pages 12 of the remarks dated 11/5/21) with respect to claim 4 have been considered and are not persuasive.
The Nellans reference teaches (paragraphs 106-107) where the buffer module 410 groups or buffers write requests for data sets smaller than a block size of the non-volatile memory device 120, to form a data block that the flush module 416; a storage client 116 such as a database may write certain types of data, such as log entries, at a smaller data set size than other types of data to ensure that the smaller data sets are “wherein the data types are directive types which are received with the one or more data chunks from the host, the controller receiving, from the host, directive type information indicating a data type of each data chunk so that the processor sorts the one or more data chunks based on the directive type information” is taught by the Nellans reference; and the claimed inventions as broadly and instantly claimed are taught by the various combination of Booth, Nellans, Nemawarkar and Gorfajn references as shown above.  

   4.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claim 8 would be allowable as noted above.
        a(2)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-18 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137